Filed 10/25/22 P. v. Griffin CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080475

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD267344)

 AARON GRIFFIN,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Melinda J. Lasater, Judge. Affirmed.
         Daniel J. Kessler, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
         Aaron Griffin appeals from an order denying his petition to vacate his
murder conviction and for resentencing under former Penal Code section
1170.95 (now section 1172.6).1 His appointed appellate counsel filed an
opening brief raising no arguable issues. (People v. Wende (1979) 25 Cal.3d
436 (Wende); Anders v. California (1967) 386 U.S. 738 (Anders).) Griffin also
filed a supplemental brief on his own behalf.
      We have independently reviewed the record and find no arguable issue

that would result in a modification or reversal of the trial court’s order. 2
Accordingly, we affirm the trial court’s order.
               FACTUAL AND PROCEDURAL BACKGROUND
      On May 17, 2016, a shootout between two drivers at the intersection of
Euclid and Market in San Diego left driver Jamar J. dead. Police identified
the driver of the other vehicle as Griffin.
      Griffin was charged with first degree murder (§187, subd. (a)), assault
with a semi-automatic firearm (§ 245, subd. (b)), and shooting at an occupied
vehicle (§ 246). The information alleged that in the commission of these
offenses, Griffin personally used a firearm (§ 12022.5, subd. (a)), personally
and intentionally used a firearm (§ 12022.53, subd. (b)), and personally and


1     Section 1170.95 was amended effective January 1, 2022 and then
renumbered as section 1172.6 without substantive change on June 30, 2022.
(See Stats. 2022, ch. 58, § 10, (Assem. Bill No. 200).) We refer to the subject
statute by its current number throughout this opinion. All further statutory
references are to the Penal Code.

2      We recognize some courts have ruled that a defendant has no right to
Wende/Anders review in an appeal from the denial of a section 1172.6 petition
for resentencing. (See, e.g., People v. Figueras (2021) 61 Cal.App.5th 108,
110–113.) Other courts have concluded that Wende/Anders review is not
required, but that appellate courts have discretion to conduct such a review
in the interests of justice. (People v. Gallo (2020) 57 Cal.App.5th 594, 598–
599.) Because this issue is currently pending before the Supreme Court
(People v. Delgadillo (Nov. 18, 2020, B30441), review granted Feb. 17, 2021,
S266305), we have opted to conduct a Wende/Anders review.
                                         2
intentionally discharged a firearm proximately causing great bodily injury or
death (§ 12022.53, subd. (d)). Griffin was also charged with shooting at an
inhabited dwelling (§ 246) for a separate incident that occurred 10 days
earlier involving a shooting into the home of Jamar’s next-door neighbor.
      At trial, Griffin argued that he committed the May 17, 2016 shooting in
self-defense. The court instructed the jury on murder with malice
aforethought (CALCRIM No. 520), first degree murder based on either a
willful, deliberate, and premeditated killing or shooting a firearm from a
motor vehicle (CALCRIM No. 521), provocation (CALCRIM No. 522), self-
defense (CALCRIM Nos. 505, 3471-3472), and voluntary manslaughter based
on imperfect self-defense (CALCRIM No. 571). The court gave no jury
instructions on felony murder, the natural and probable consequences
doctrine, or any other theory of imputed malice.
      In August 2018, the jury convicted Griffin as charged of first degree
murder and the other charges and found true all of the firearm allegations.
The court sentenced Griffin to imprisonment for 50 years to life plus seven
years eight months. In October 2020, we affirmed the judgment on appeal.
(People v. Griffin (Oct. 21, 2020, D074956) [nonpub. opn.].)
      In August 2021, Griffin filed a petition for resentencing under former
section 1170.95 (now section 1172.6). The trial court appointed counsel for
Griffin. The People filed a response to the petition. The People’s response
included as exhibits the verdict forms and jury instructions from the
underlying trial and this court’s opinion from the prior appeal. The People
argued that Griffin was ineligible for relief under section 1172.6 because he
was convicted as the actual killer, not under the felony murder doctrine, the
natural and probable consequences theory, or any other imputed malice
theory. Griffin’s counsel filed a reply brief on his behalf.


                                        3
      The trial court held a hearing on the petition. After hearing
arguments, the court ruled that it could consider our prior decision “as part of
the record of conviction . . . .” The court further concluded: “In this
particular case, it’s clear from the verdict forms also that the defendant was
the actual shooter because the defendant was charged with and personally
used a firearm and that was found to be true in the commission of the
offense. [¶] So it is, in my mind, clear that he is not entitled to relief. In
addition, if you look at the instructions . . . that were given to the jury. There
is no theory that was offered to the jury that would have fallen under the new
legislation that would allow for relief for resentencing. [¶] And, therefore,
I’m finding that the defendant has not made a prima facie showing, and that
the petition is denied.”
      Griffin filed a timely notice of appeal. His appointed appellate counsel
filed an opening brief raising no issues and asking us to review the record for
error under Wende and Anders. The opening brief identified three potential
issues to assist this court in conducting its independent review of the record:
(1) whether the trial court erred by considering our prior decision in the first
appeal; (2) whether the prosecutor’s failure to file its response within 60 days
of service of the petition warrants reversal; and (3) whether the trial court
properly found that Griffin had not made a prima facie showing of
entitlement to relief. Griffin also filed his own supplemental brief arguing
that the Deputy District Attorney stated fraudulent facts in her response to
the petition for resentencing and requesting that we vacate his murder
conviction due to lack of evidence and allegedly fabricated theories used by
the People to convict him.




                                         4
                                 DISCUSSION
      We have reviewed the entire record as required by Wende and Anders.
We have also considered the issues identified by counsel in the opening brief
and by Griffin in his supplemental brief. We have not discovered any
arguable issue that would result in a reversal or modification of the trial
court’s ruling. Competent counsel has represented Griffin in this appeal.
Accordingly, we affirm the trial court’s order.
                                DISPOSITION
      The order denying Griffin’s petition for resentencing under section
1172.6 is affirmed.




                                                                BUCHANAN, J.

WE CONCUR:




IRION, Acting P. J.




DO, J.




                                        5